[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-12422         ELEVENTH CIRCUIT
                                  Non-Argument Calendar    DECEMBER 17, 2010
                                ________________________        JOHN LEY
                                                                 CLERK
                                  Agency No. A070-847-790


FRANCISCO MARTIN-PABLO,

llllllllllllllllllll                                                      Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                    Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (December 17, 2010)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

         Francisco Martin-Pablo, a native and citizen of Guatemala, through counsel,
seeks review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order denying him asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), INA §§ 208, 241, 8 U.S.C. §§

1158, 1231. Martin-Pablo claims that he was persecuted in Guatemala – and

would be again – on account of his political opinion. The BIA found that Martin-

Pablo failed to demonstrate that he was persecuted in Guatemala because of his

political opinion or that he has a well-founded fear that he will be persecuted in

that country. Because substantial evidence supports the BIA’s findings, we deny

Martin-Prado’s petition for review.

      Where, as here, the BIA issues a decision and does not adopt the IJ’s order,

we review only the BIA’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). To the extent that the BIA’s decision was based on a legal

determination, we review de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247

(11th Cir. 2001). The BIA’s factual determinations are reviewed under the

substantial-evidence test; we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1283-84 (quotation marks omitted). We will not

reverse a factual finding unless “the evidence compels a reasonable fact finder to

find otherwise.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006)

                                          2
(quotation marks omitted).

      To establish eligibility for asylum, an applicant must show that he suffered

past persecution or has a well-founded fear of future persecution on account of his

race, religion, nationality, membership in a particular social group, or political

opinion. 8 U.S.C. § 1101(a)(42)(A); Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1236 (11th Cir. 2006). A showing of past persecution creates a rebuttable

presumption of a well-founded fear of future persecution; absent such a showing,

an applicant must prove a subjectively genuine and objectively reasonable fear of

future persecution. Silva, 448 F.3d at 1236. To qualify for withholding of

removal, an applicant must establish that it is more likely than not that his life or

freedom will be threatened in that country on account of a protected ground. 8

U.S.C. § 1231(b)(3)(A); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th

Cir. 2005).

      Turning first to Martin-Pablo’s asylum claim, the record does not compel

the conclusion that he was persecuted in Guatemala on account of his political

opinion. The only evidence of persecution was Martin-Pablo’s testimony

regarding a single incident where guerrilla soldiers pushed, shoved, and threatened

him after he refused to join their ranks. Given that Martin-Pablo testified that he

was never detained nor physically harmed by the guerrillas, substantial evidence

                                           3
supports the BIA’s finding that this incident did not rise to the level of

persecution. See Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1333 (11th Cir. 2010)

(explaining that “persecution is an extreme concept, requiring more than a few

incidents of verbal harassment or intimidation” (quotation marks omitted)).

      Moreover, substantial evidence supports the BIA’s finding that Martin-

Pablo failed to demonstrate a nexus between this single instance of alleged

persecution and any protected ground. Martin-Pablo presented no evidence

compelling the conclusion that the guerillas threatened him because of his political

opinion; rather, he testified that he refused to join them because he did not want to

leave his family. See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890

(11th Cir. 2007) (holding that it is insufficient for an applicant to establish that he

was persecuted due to his refusal to cooperate with guerrillas).

      Nor does the record compel the conclusion that Martin-Pablo has a well-

founded fear of persecution on account of his political opinion. “Demonstrating

such a connection requires the [applicant] to present specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of such an opinion.” Al Najjar, 257 F.3d at 1287 (quotation marks

omitted). Martin-Pablo presented no evidence that he or his family were ever

threatened or harmed in the two decades following his lone encounter with the

                                           4
guerrillas, even though he remained in Guatemala for two years following this

incident and visited the country for one month in 2002. Although he testified that

he fears returning to Guatemala because of widespread violence and criminal

activity there, substantial evidence supports the BIA’s determination that Martin-

Pablo failed to prove a well-founded fear of future persecution.

       As for Martin-Pablo’s withholding of removal claim, for the reasons stated

above, substantial evidence supports the BIA’s finding that he failed to show that

it is more likely than not that his life or freedom would be threatened in Guatemala

on account of his political opinion. Because this is a more stringent standard than

the “well-founded fear” standard for asylum claims, Martin-Pablo’s inability to

establish eligibility for asylum precludes him from qualifying for withholding of

removal. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1345 (11th Cir. 2008).

For the foregoing reasons, we deny this portion of Martin-Pablo’s petition for

review.1

       PETITION DISMISSED, in part, and DENIED, in part.

       1
          Martin-Pablo also seeks review of the BIA’s decision affirming the IJ’s denial of relief
under the United Nations Convention Against Torture and Other Cruel, Inhumane, and
Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). However, we lack
jurisdiction to review Martin-Pablo’s CAT claim because he did not raise it in his brief to the
BIA, and thereby failed to exhaust his administrative remedies. See Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (holding that failure to exhaust eliminates
appellate jurisdiction, even when the BIA sua sponte considers the claim). Therefore, we dismiss
this portion of Martin-Pablo’s petition for review.

                                                5